1
                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                             Case No. CV 19-08810-AB (SSx)
12   GARY SCHERER,
13
                     Plaintiff,
                                             ORDER DISMISSING CIVIL ACTION
14
     v.
15
     COAST-UNITED ADVERTISING
16   CO., INC., a California Corporation;
     KARAPETIAN ORGANIZATION
17   INC., a California Corporation; and
     Does 1-10,
18
                     Defendants.
19
20
21         THE COURT having been advised by counsel that the above-entitled action has
22   been settled;
23         IT IS THEREFORE ORDERED that this action is hereby dismissed without
24   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
25   open the action if settlement is not consummated.
26         //
27         //
28         //

                                              1.
1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4    Dated: December 17, 2019         _______________________________________
5                                     ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
